USDC IN/ND case 3:20-cv-00353-DRL-MGG document 37 filed 08/02/21 page 1 of 23


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

    JOHN FRALISH, on behalf of himself and
    others similarly situated,

                 Plaintiff,

                        v.                             CASE NO. 3:20-CV-00353-DRL-MGG

    DELIVER TECHNOLOGY, LLC, et al.,

                 Defendant.

                                    OPINION AND ORDER

         Pending and ripe before the Court is Plaintiff’s Motion to Compel Production of

Documents, Answers to Interrogatories, and Responses to Requests for Admission filed

on December 11, 2020. For the reasons discussed below, Plaintiff’s Motion to Compel is

granted in part and denied in part.

I.       RELEVANT BACKGROUND

         On approximately May 23, 2019, Plaintiff registered his cell phone number with

the Federal Do Not Call (“DNC”) registry. [DE 14 at 3]. From February 21, 2020, to April

11, 2020, Plaintiff received a total of 35 text messages from short code numbers 1 95319,

62178, and 83516 directed to someone named “Shaniko,” a name with which Plaintiff

has no association. [DE 14 at 3–5, 7]. Short code 95319 is assigned the vanity short code

“M360 Alerts,” short code 62178 is assigned the vanity short code “SimplyGigs,” and



1Frequently Asked Questions, SHORT CODE REGISTRY, https://www.usshortcodes.com/learn-more/faq
(“A short code is a five- or six-digit number that can be used to send and receive text messages.”)
USDC IN/ND case 3:20-cv-00353-DRL-MGG document 37 filed 08/02/21 page 2 of 23


short code 83516 is assigned the vanity short code “Ytel.” [Id. at 5]. Ytel is a technology

services company that develops and implements telephony applicant programming

interfaces (“APIs”) [DE 14 at 6]. Some of the links in messages delivered by short codes

83516 and 95139 redirect to websites operated by Defendant Deliver Technology, LLC

(“Deliver”). [DE 14 at 7]. Deliver is a subsidiary of Defendant Fluent Inc. (“Fluent”) and

its operations are controlled by it. [DE 24-1 at 2; DE 18 at 12]. Fluent has contracted for

the use of short codes that are used to send text messages to users in support of its

business operations and uses short codes 95319 and 83516 for this purpose. [DE 24-1 at

2]. Additionally, Plaintiff believes that links associated with short code 62178 are also

affiliated with Defendants. [DE 14 at 7]. Plaintiff did not give prior express consent for

Defendants to send text messages to his cell phone number. [DE 14 at 7].

       On March 9, 2020, Plaintiff sent a letter via certified mail to Deliver’s registered

agent, notifying them that he did not consent to receive telemarketing text messages.

[DE 14 at 8]. Despite this letter, Plaintiff continued to receive text messages from all

three short codes after Defendant had received Plaintiff’s letter. Plaintiff never received

a response from Defendant. [DE 14 at 8]. Following the receipt of text messages,

Plaintiff filed the instant class action lawsuit on behalf of himself and members of his

class in this Court on May 4, 2020, seeking class damages and an injunction against

Defendants from continuing to deliver solicitous texts to Plaintiff and members of his

class for at least 30 days.

       Through his complaint, Plaintiff alleged that Defendants violated the Telephone

Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”) by delivering dozens of advertising

                                              2
USDC IN/ND case 3:20-cv-00353-DRL-MGG document 37 filed 08/02/21 page 3 of 23


or marketing messages to a cellular telephone number registered with the National

DNC without prior express consent. [DE 17 at 2]. Plaintiff alleged that these were non-

emergency communications meant to promote Defendants’ goods and services. [DE 17

at 2]. Plaintiff also alleged that he is the representative of the following class:

       All persons throughout the United States (1) to whom Deliver Technology,
       LLC or Fluent, Inc. delivered, or caused to be delivered, more than one
       telephone call or text message within a 12-month period, promoting Deliver
       Technology, LLC’s or Fluent, Inc.’s goods or services, (2) where the person’s
       residential or cellular telephone number had been registered with the
       National Do Not Call Registry for at least thirty days before Deliver
       Technology, LLC or Fluent, Inc. delivered, or caused to be delivered, at least
       two of the telephone calls or text messages within the 12-month period, (3)
       within four years preceding the date of this complaint through the date of
       class certification.

[DE 1 at 14–15].

       Plaintiff served his discovery requests to Defendants on August 21, 2020. After

receiving Defendants’ responses and objections to his first set of discovery requests on

September 21, 2020, Plaintiff sent Defendants a Rule 37 conferral letter on October 8,

2020, identifying certain deficiencies and inconsistencies in Defendants’ discovery

responses. [DE 17–5 at 2–8]. Plaintiff followed up with Defendants multiple times

between October 22, 2020 and December 1, 2020 via email and telephone but did not

receive a response from them. [DE 17–6 at 1–2].

       On November 22, 2020, Plaintiff filed an amended complaint alleging that, after

he repeatedly instructed Defendants to stop and filed the instant class action lawsuit,

Defendants continued to send him solicitous text messages. [DE 14 at 10–12]. Plaintiff

also claimed to be the representative of an additional class: those who were members of


                                               3
USDC IN/ND case 3:20-cv-00353-DRL-MGG document 37 filed 08/02/21 page 4 of 23


the class listed in his original complaint but who had also received text messages by or

on behalf of Defendants “after [instructing them] not to send messages to the person’s

telephone number.” [DE 14 at 12].

       On December 11, 2020, Plaintiff filed the instant motion to compel discovery

responses. Plaintiff asserts that Defendants had not produced documents in response to

Plaintiffs’ Requests for Production, that Defendants provided incomplete answers to

Interrogatories 1, 6, 7, and 8 and did not substantively respond to Interrogatories 2–5 or

9–19, and that Defendants’ responses to Plaintiff’s requests for admissions are

composed of invalid objections and reflect a lack of good faith. [DE 17 at 3–4]. On

December 18, 2020, Defendants filed their answer to Plaintiff’s amended complaint.

       Defendants then filed Supplemental Responses and Objections to Plaintiff’s

discovery requests on January 15, 2021. [DE 22-1 at 21, 26, 39]. On the same day,

Defendants filed a response to Plaintiff’s motion to compel, asserting that they made a

good faith effort to address the issues Plaintiff identified in their initial responses and

have thus mooted any dispute. [DE 22 at 3]. Additionally, Defendants objected to all

requests for data pertaining to text messages sent by them, claiming that messages sent

to Plaintiff and the putative class members were sent by third parties. [DE 22 at 2, 9 n.2].

Defendants also assert that Request for Production Nos. 5, 15, & 23 and Interrogatory

No. 5 are irrelevant to the claim at issue. [DE 22 at 5]. Additionally, Defendant claims

that Requests for Production Nos. 7-14, 26-27, & 33-34 and Interrogatories 2-3, 9-13, &

14-15 are overbroad and seek irrelevant information. [DE 22 at 7].



                                              4
USDC IN/ND case 3:20-cv-00353-DRL-MGG document 37 filed 08/02/21 page 5 of 23


       On January 22, 2021, Plaintiff filed a reply in support of his motion to compel.

Plaintiff acknowledged that Defendant produced some responses but asserts that these

responses are incomplete and do not constitute a good faith effort to answer discovery

requests. [DE 24 at 1]. Plaintiff asserts that Defendants’ inadequate responses do not

moot Plaintiff’s motion and requests that the Court order Defendants to respond to the

disputed discovery items.

II.    ANALYSIS

       A.     Legal Standard

              1.      Motion to Compel

       A party may “obtain discovery regarding any nonprivileged matter that is

relevant to any party’s claim or defense and proportional to the needs of the case.” Fed.

R. Civ. P. 26(b)(1). When an opposing party has failed to respond to discovery requests

or has provided evasive or incomplete responses to requests, a party may file a motion

to compel. Fed. R. Civ. P. 37(a) When addressing motions to compel filed under Fed. R.

Civ. P. 37(a), the court has broad discretion and may deny discovery to protect a party

from annoyance, embarrassment, oppression, or undue burden or expense. See Fed. R.

Civ. P. 26(c); Sattar v. Motorola, Inc., 138 F.3d 1164, 1171 (7th Cir. 1998); Gile v. United

Airlines, Inc., 95 F.3d 492, 495–96 (7th Cir. 1996). “[A] district court should

independently determine the proper course of discovery based upon the arguments of

the parties.” Gile, 95 F.3d at 496.

       In discovery, what is relevant includes more than what is admissible at trial.

Instead, relevant matter includes “anything that appears reasonably calculated to lead

                                               5
USDC IN/ND case 3:20-cv-00353-DRL-MGG document 37 filed 08/02/21 page 6 of 23


the discovery of admissible evidence.” Barker v. Life Ins. Co. of N.Am., 265 F.R.D. 389, 393

(S.D. Ind. 2009) (internal citation omitted). Given the liberal scope of discovery under

Fed. R. Civ. P. 26(b), “[t]he burden rests upon the objecting party to show why a

particular discovery request is improper.” Gingerich v. City of Elkhart Prob. Dep’t, 273,

F.R.D. 532, 536 (N.D. Ind. 2011) (internal citations omitted). Nevertheless, “the

proponent of a motion to compel discovery still bears the initial burden of proving that

the information sought is relevant.” United States v. Lake County Bd. of Comm’rs, No. 2:04

CV 415, 2006 WL 978882, at *1 (N.D. Ind. Apr. 7, 2006) (internal quotation omitted); see

also United States v. Farley, 11 F.3d 1385, 1390 (7th Cir. 1993) (“Since the documents at

issue are not relevant to the controversy before us, Farley cannot, as a matter of law,

make a showing of need.”); Greenbank v. Great Am. Assurance Co., No. 3:18-cv-00239-

SEB-MPB 2019 WL 6522885, at *3 (S.D. Ind. Dec. 4, 2019) (“A party moving to compel

production carries the initial burden of establishing, with specificity, that the requested

documents are relevant.” (emphasis in original)).

       If a party does choose to file a motion to compel, the filing party “must include a

certification that the movant has in good faith conferred or attempted to confer with the

person or party failing to make disclosure or discovery in an effort to obtain it without

court action.” Fed. R. Civ. P. 37(a)(1). Under this Court’s Local Rules, such certification

must be filed separately and include specific information including “the date, time, and

place of any conference or attempted conference; and the names of the parties

participating in the conference.” N.D. Ind. L.R. 37-1(a)(1)–(2). “The court may deny any

[discovery-related] motion . . . if the required certification is not filed.” N.D. Ind. L.R.

                                               6
USDC IN/ND case 3:20-cv-00353-DRL-MGG document 37 filed 08/02/21 page 7 of 23


37-1(b). Local Rule 7-1(b)(2) also requires parties to file a supporting brief with any Rule

37 motion it files.

       Here, the parties disagree as to whether Defendants have complied with their

discovery obligations. [DE 24 at 1]. Moreover, Plaintiff contends that Defendants recite

general objections throughout their responses and inappropriately object to Plaintiff’s

requests regarding information that is relevant both to Plaintiff’s individual claims as

well as information that is vital to the certification of Plaintiff’s proposed classes.

Plaintiff contends that Defendants’ approach to discovery amounts to an effective

filibuster of this litigation. [DE 17 at 1]. Defendants, on the other hand, assert that they

have supplemented a significant amount of their discovery responses, that their

remaining objections to Plaintiff’s requests are valid, that Plaintiff’s requests were

overbroad, and that they did not send text messages to Plaintiff themselves. [DE 22 at

2]. Although Plaintiff made a good faith attempt to address many of these disputes

through their multiple requests to meet-and-confer with Defendants pursuant to the

Federal Rules of Civil Procedure as well as this Court’s Local Rules, Defendants refused

to respond to Plaintiff. Thus, these disputes remain unresolved. Fed. R. Civ. P. 37(a)(1);

N.D. Ind. L.R. 37-1(a)(1)–(2). Each discovery dispute will be addressed in turn.

              2.      47 U.S.C. § 227(c)

       Section 227(c) of Title 47 of the United States Code directs the Federal

Communications Commission (“FCC”) to set forth regulations meant to establish and

enforce a national DNC database of individuals who object to receiving telephonic

solicitations. Pursuant to this direction, the FCC implemented regulations making it

                                               7
USDC IN/ND case 3:20-cv-00353-DRL-MGG document 37 filed 08/02/21 page 8 of 23


unlawful for an entity to telephonically solicit a telephone number listed on the national

DNC. 47 C.F.R. § 64.1200(c). Section 227(c) also grants a private right of action to an

individual who has received “more than one telephone call within any 12-month period

by or on behalf of the same entity in violation of the regulations prescribed under [47

U.S.C. § 227(c)].” 47 U.S.C. § 227(c)(5). The purpose of this subsection is to “protect

residential telephone subscribers’ privacy right to avoid receiving telephone

solicitations to which they object.” 47 U.S.C. § 227(c)(1). The term “telephone

solicitation” is defined in both the statute and the regulation as “the initiation of a

telephone call or message for the purpose of encouraging the purchase or rental of, or

investment in, property, goods, or services, which is transmitted to any person,” but

does not include a call or message made “to any person with that person’s prior express

invitation or permission.” 47 USC § 227(a)(4); 47 C.F.R. § 64.1200(f)(15)(i).

       B.     Discussion

              1.     Defendants’ General Objections

       Plaintiff argues Defendants’ responses to both his Interrogatories and Requests

for Production are incomplete. [DE 24 at 4]. Specifically, Plaintiff claims that Defendants

incorporate pages of either general or more specific objections into each of their

supplemental discovery responses and respond subject to these objections. [Id.].

Plaintiff asserts that this renders Defendants’ responses incomplete and unclear.

       When a party objects to an interrogatory, that objection must be stated with

specificity. Fed. R. Civ. P. 33(b)(4). Additionally, when objecting to a production

request, the objecting party must “state with specificity the grounds for objecting to the

                                              8
USDC IN/ND case 3:20-cv-00353-DRL-MGG document 37 filed 08/02/21 page 9 of 23


request, including the reasons.” Fed. R. Civ. P. 34(b)(2)(B). Thus, general objections that

recite boilerplate language without explanation of how they apply to specific discovery

requests do not meet this burden. See Barker v. Kapsch Trafficcom USA, Inc., No. 1:19-cv-

00987-TWP-MJD, 2019 WL 8301693, at *2 (S.D. Ind. Aug. 30, 2019). Accordingly, the

Seventh Circuit routinely overrules these types of objections. [Id.]

       Here, Defendants incorporate multiple pages of general objections as well as

various individual boilerplate objections into their responses to Plaintiff’s

Interrogatories and Requests for Production. Defendants listed fourteen general

objections in their initial response to Plaintiff’s Requests for Production and thirteen

general objections in their initial response to Plaintiff’s Interrogatories. [DE 17-2 at 3–5;

DE 17-3 at 3–4]. Defendants also incorporated these general objections into every

supplemental response and objection to Plaintiff’s discovery requests as well. [DE 22-1

at 2; DE 22-1 at 27].

       Yet Defendants’ general objections do not state specific grounds for the

objections as required by Rules 33 and 34. Defendants’ general objections lack any

assertion as to why they are appropriate responses to Plaintiff’s discovery requests and

fail to identify which general objections are applicable to which discovery requests.

“[G]eneral objections made without elaboration, whether placed in a separate section or

repeated by rote in response to each requested category, are not ‘objections’ at all—and

will not be considered.” Novelty, Inc. v. Mt. View Mktg., 265 F.R.D. 370, 375 (S.D. Ind.

2009); see also, e.g., Beverly v. Depuy Orthopaedics, Inc., No. 3:07-CV-137 AS, 2008 WL

45357, at *5 (N.D. Ind. Jan. 8, 2008) (compelling discovery in part because the defendant

                                              9
USDC IN/ND case 3:20-cv-00353-DRL-MGG document 37 filed 08/02/21 page 10 of 23


 failed to explain why given objections applied to any discovery request and failed to

 identify which discovery requests the general objections targeted).

        Defendants also incorporated other general objections, which Plaintiff labels as

 “specific boilerplate objections,” into their discovery responses. For example, in

 multiple responses, Defendants object to certain interrogatories as requesting

 information that Plaintiff already possesses or is in a third party’s possession but

 without any argument or evidence to support their assertion. [DE 22-1 at 5, 6, 7]. Yet,

 Plaintiff has not specified in his briefing on the instant Motion which of Defendants’

 specific boilerplate objections he finds incomplete, unclear, or otherwise improper. And

 this Court will not scour the record to locate evidence of Plaintiff’s concerns. Alexander

 v. City of South Bend, 433 F.3d 550, 556 (7th Cir. 2006). Indeed, this Court is not a “pig[]

 hunting for truffles buried in briefs” or “archaeologists” searching the record to identify

 issues or evidence for any party. United States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991);

 DeSilva v. DiLeonardi, 181 F.3d 865, 867 (7th Cir. 1999).

        Thus, the Court finds that while Defendants’ general objections to Plaintiff’s

 Requests for Production and Interrogatories lack the specificity required under Rule 33

 and 34, Plaintiff has not adequately identified or supported his concerns about

 Defendants’ objections through the instant Motion. Unable to discern the full scope of

 the parties’ dispute over general objections, the Court cannot reach any conclusion as to

 the ultimate propriety of Defendants’ general objections. Therefore, the Court must

 deny Plaintiff’s Motion as to these objections. If the parties cannot resolve this dispute

 through additional meet and confer efforts, the Court will entertain a renewed motion

                                               10
USDC IN/ND case 3:20-cv-00353-DRL-MGG document 37 filed 08/02/21 page 11 of 23


 to compel in compliance with the case management deadlines set forth in the governing

 Rule 16(b) Scheduling Order [DE 13, DE 28, DE 33] and the objection standards of Fed.

 R. Civ. P. 33 and 34.

               2.        ROGs 4, 18 & 19, and RFP 4 & 18

        Through Request for Production No. 18 and Interrogatory No 18, Plaintiff seeks

 information relating to Defendants’ policies preventing and addressing the delivery of

 text messages to wrong numbers, numbers on the DNC, or to individuals who ask them

 to stop sending text messages. ROGs 4 and 19 and RFP 4 request information regarding

 communications between Defendants and Plaintiff. In their supplemental responses,

 Defendants stated that they did not deliver any text messages to Plaintiff themselves,

 that they do not have records noting instances of misdelivery of text messages, and that

 the requested information is irrelevant to the claim at issue. On these grounds,

 Defendants did not produce the requested information. [DE 22-1 at 4, 12, 29, 36, 37].

 Plaintiff, however, contends that based on other evidence produced by Defendants,

 these responses are incomplete and “simply false.” [DE 24 at 4–5]. Thus, Plaintiff asks

 the Court to compel complete responses to ROGs 4, 18–19 and RFPs 4 & 18.

        A court “cannot compel a party to produce something that does not exist.” Sowell

 v. Dominguez, No. 2:09-cv-0047, 2013 WL 5913806 (N.D. Ind. Oct. 30, 2013) (citing

 Hagemeyer N. Am., Inc. v. Gateway Data Scis. Corp., 222 F.R.D. 594, 598 (E.D. Wis. 2004));

 see also Norman v. Young, 422 F.2d 470 (10th Cir. 1970). A producing party’s response is

 therefore complete if it states that the requested information does not exist. Hagemeyer




                                             11
USDC IN/ND case 3:20-cv-00353-DRL-MGG document 37 filed 08/02/21 page 12 of 23


 N. Am., Inc., 222 F.R.D. at 598 (citing 8A Charles Alan Wright & Arthur Miller, Federal

 Practice and Procedure § 2213 (2d ed. 1994)).

        Here, Defendants maintain that information and documents responsive to

 Plaintiff’s ROGs 4, 18–19 and RFP 4 do not exist. In their supplemental discovery

 responses dated January 15, 2021, Defendants explain that they did not contact Plaintiff

 directly and do not maintain notes regarding the misdelivery of text messages. [DE 22-1

 at 4, 12, 29, 30, 37]. Thus, Defendants have stated that the requested information does

 not exist leaving nothing for the Court to compel in response to these requests. See

 Hagemeyer N. Am., Inc., 222 F.R.D. at 598.

        If, however, the requested information does exist, it would be directly relevant to

 Plaintiff’s claim under Section 227(c) of the TCPA. The information requested in ROGs 4

 & 19 and RFP 4 would bear directly on whether Defendants violated Section 227(c) by

 directing more than one telephonic communication at Plaintiff within a 12-month

 period despite his participation in the DNC registry. Additionally, ROG 18 and RFP 18

 would be relevant to the Section 227(c) affirmative defense for establishing practices

 and procedures to prevent telephonic solicitations in violation of the regulations

 prescribed in the statute. See 47 U.S.C. § 277(c)(5)(C). However, Defendants have not

 asserted that the information requested in RFP 18 does not exist and have not objected

 to it with specificity. Thus, Plaintiff is entitled to complete responses to RFP 18, which

 Defendants must produce promptly.




                                              12
USDC IN/ND case 3:20-cv-00353-DRL-MGG document 37 filed 08/02/21 page 13 of 23


               3.     ROG 5 and RFP 5, 15, & 23

        Through ROG 5 and RFPs 5, 15, & 23, Plaintiff seeks information regarding

 Defendants’ dialing system and consent practices. Defendants, however, objected to

 these requests on the grounds that the requested information is out of the scope of

 discovery as it does not bear on the elements of a claim brought under 42 U.S.C. § 227(c)

 and, thus, is not pertinent to this case. In support, Defendants rely upon the two distinct

 causes of action under the TCPA: one in Section 227(b) and the other in Section 227(c).

        Section 227(b) makes it illegal for an individual to call or text another

 individual’s cell phone via an ATDS without the recipient’s prior express consent. 47

 U.S.C. § 227(b)(1). Plaintiff’s complaint, however, only raises a claim under Section

 227(c), which makes it illegal for the same entity to send more than one call or text to a

 telephone number listed in the DNC list within a 12-month period. [DE 1 at 1, 13 (citing

 47 U.S.C. § 227(c)(5))]. According to Defendants, ROG 5 and RFPs 5, 15, & 23 seek

 information that would only be relevant to a claim brought under Section 227(b) and, as

 such, is irrelevant for the purposes of this case. [DE 22 at 6]. Specifically, Defendants

 argue that, because a claim under Section 227(c) is made by claiming that an individual

 received multiple messages from the same entity in a twelve-month period, that the

 way that those text messages were sent is irrelevant to the elements of a claim brought

 under 227(c). [DE 22 at 7]. Yet Defendants’ argument here is conclusory.

        The elements of a claim brought under Section 227(b) are clearly different than

 the elements of a Section 227(c) claim. However, claims made under both sections relate

 to the type and frequency of unwanted solicitous telephonic communications made to

                                              13
USDC IN/ND case 3:20-cv-00353-DRL-MGG document 37 filed 08/02/21 page 14 of 23


 individuals and some evidence relevant to both types of claims may overlap. Further,

 the systems and consent practices involved in the sending of text messages at issue in

 ROG 5 and RFPs 5, 15, & 23 are relevant to Plaintiff’s Section 227(c) claim. Defendants

 have not rebutted Plaintiff’s assertions of relevance in both his October 2020 Rule 37

 conferral letter and his reply brief in support of the instant Motion to Compel.

        Moreover, Plaintiff has shown that the requested information is relevant to the

 statutory TCPA affirmative defense available if “the defendant has established and

 implemented, with due care, reasonable practices and procedures to effectively prevent

 telephone solicitations in violation of the regulations prescribed under [subsection (c)].”

 47 U.S.C. § 227(c)(5)(C). Establishing this affirmative defense involves an evaluation of

 any practice Defendants employed to send text messages themselves or to direct others

 to send text messages. Thus, the functionality of any system, as well as the consent

 practices involved in the operation of that system, used to deliver, or caused to be

 delivered, text messages to Plaintiff bears on whether Defendants are precluded from

 liability. Accordingly, Defendants’ objections are overruled, and Plaintiff is entitled to

 substantive answers regarding ROGs 5 and RFPs 5, 15, & 23.

               4.     RFPs 26 & 27

        In response to RFPs 26 and 27, Defendants objected to Plaintiff’s requests for

 information regarding their business structure and relationships as they relate to the

 sending of text messages on grounds that their business structure is unrelated to

 Plaintiff’s claims. [DE 17-2 at 21; DE 22 at 9]. Defendants also assert that RFPs 26 and 27

 are overbroad. [DE 22 at 8].

                                              14
USDC IN/ND case 3:20-cv-00353-DRL-MGG document 37 filed 08/02/21 page 15 of 23


        To start, Defendants have not demonstrated with the requisite specificity why

 Plaintiff’s requests for information about their business structure and relationships

 regarding the sending of text messages is improper here. See Gingerich, 273 F.R.D. at 536.

 As Plaintiff explains, Defendants’ business operations are relevant to this case especially

 because they maintain that the text messages to Plaintiff were sent by a third party. [DE

 22 at 9 n.2]. Indeed, Section 227(c) authorizes TCPA claims by individuals who received

 solicitous text messages “within any 12-month period by or on behalf of the same entity.”

 47 U.S.C. § 227(c)(5) (emphasis added). Thus, the requested business operations

 information is relevant to the extent it identifies the party or parties physically sending

 the text messages at issue and Defendants’ role in directing the text messages regardless

 of who actually sent them. More specifically, the requested business information could

 be especially relevant in this case because Fluent contracted to use the two short codes

 through which Plaintiff received the unwanted text messages. [DE 24-1 at 2].

        With that said, RFPs 26 and 27 are still overbroad. Request for Production No. 26

 requests production of documents and electronically stored information regarding the

 relationship between defendants as it “pertains to the sending of text messages.” [DE

 17-1 at 7]. RFP 26 does not limit the scope of the requested text messages in any way

 even though Plaintiff’s Section 227(c) claim only concerns a specific type of text message

 sent to a specific type of person. As written, RFP 26 demands production of information

 pertaining to text messages beyond the scope of this case and other irrelevant aspects of

 the business relationship between Defendants Deliver and Fluent.



                                              15
USDC IN/ND case 3:20-cv-00353-DRL-MGG document 37 filed 08/02/21 page 16 of 23


        The language of RFP 27, on the other hand, limits production of information

 regarding Defendants’ related business relationships to the more specific categories of

 “advertising” and “telemarketing” text messages. While these categories of text

 messages seem appropriate as to both RFP 26 and 27, Defendants contend that RFP 27 is

 overbroad because it does not define the terms “advertising” and “telemarketing.” [DE

 22 at 8]. Defendants are correct that RFP 27 does not define “advertising” or

 “telemarketing.” However, Defendants have merely announced that the terms are

 overbroad without developing any further argument. Thus, Defendants’ objection is so

 vague as to be meaningless. In fact, Defendant has arguably waived the overbreadth

 argument as to the terms in RFP 27 by failing to develop the argument. See United States

 v. Parkhurst, 865 F.3d 509, 524 (7th Cir. 2017).

        Thus, Defendants must now produce information responsive to RFPs 26 and 27

 but limited to “advertising” and “telemarketing” text messages. Without further

 argument from Defendants, those terms speak for themselves. To the extent Defendants

 require clarification, they shall meet and confer with Plaintiff—an opportunity

 Defendants did not take before this Motion was filed despite Plaintiff’s multiple

 attempts. Any disputes remaining after a good faith resolution effort may be addressed

 to the Court via motion within the confines of the Federal Rules, the Local Rules, and

 the Court’s Scheduling Order, as amended.

               5.     Class Related Data

        Throughout their filings, Plaintiff does not specify which discovery items he

 considers to make up his category of “class related requests.” Plaintiff does, however,

                                               16
USDC IN/ND case 3:20-cv-00353-DRL-MGG document 37 filed 08/02/21 page 17 of 23


 only reference the items of ROGs 9–15 and RFPs 7–14 & 33 when discussing his

 disputes with Defendants’ responses to class related data. [DE 17 at 12; DE 24 at 9].

 Without more, the Court can only assume that the parties’ disputes relating to class

 related data only pertain to these identified discovery requests.

        Through his discovery requests, Plaintiff seeks data regarding the text messages

 at issue and those delivered to putative class members as well as to the identities of

 their recipients. [DE 24 at 8]. Specifically, through ROGs 9–15 and RFPs 7–14, Plaintiff

 requests information quantifying the telephone numbers or individuals to which

 Defendants sent or caused to be sent text messages and identifying those individuals.

 [DE 22-1 at 5–7, 32–35]. Plaintiff also asks for information regarding the number of

 people or telephone numbers that fit the class definition listed in his original complaint,

 text messages delivered to them that were sent to them. [DE 24 at 9]. According to

 Plaintiff, this information is relevant to the commonality, numerosity, typicality, and

 predominance requirements of Rule 23 and is routinely produced in TCPA class

 litigation. [DE 17 at 12]. Through RFP 33, Plaintiff requests documents evidencing the

 written consent from putative class members to send them text messages, which

 Defendants contend they received, for comparison to the broader set of individuals who

 received solicitous text messages so he can determine who was contacted without

 consent. [DE 17 at 9–10].

        Defendants, however, object to these requests as irrelevant and unduly

 burdensome. [DE 22 at 7, 10]. More specifically, Defendants contend that RFPs 7–12 and

 ROGs 9–13 are facially overbroad because they seek information regarding text

                                             17
USDC IN/ND case 3:20-cv-00353-DRL-MGG document 37 filed 08/02/21 page 18 of 23


 messages Defendants sent directly to individuals and they did not themselves send any

 of the solicitous text messages to Plaintiff or any putative class members. [DE 22 at 7].

 Defendants also contend that RFPs 7–14 and ROGs 9–15 seek information relating to

 text messages sent to such a broad of a category of people that responsive information

 would include irrelevant information regarding text messages sent to individuals other

 than Plaintiff or the putative class members. [DE 22 at 8]. And lastly, Defendants argue

 that production of class related information sought through RFPs 13, 14, & 33 and ROGs

 14 & 15 would require an unduly burdensome “Herculean effort.” [DE 22 at 10].

                       i.     Relevance of ROGs 9–15 and RFPs 7–14

        Considering Rule 23’s threshold requirements of numerosity, commonality, and

 adequacy, precertification discovery is appropriate to determine whether a class can be

 properly certified, and discovery should be sufficiently broad to allow Plaintiff a chance

 to meet these requirements. Deslandes v. McDonald’s USA, LLC, No. 1:17-cv-04857, 2019

 224137, at *3 (N.D. Ill. Jul. 17, 2019) (citing Miner v. Gov’t Payment Serv., Inc., No. 14-cv-

 7474, 2017 WL 3909508, at *3 (N.D. Ill. Sept. 5, 2017). Here, Defendants have not

 demonstrated that the class related information is irrelevant to Plaintiff’s claim.

        First, Defendants read RFPs 7–12 and ROGs 9–13 too narrowly when refusing to

 produce information regarding text messages sent by Defendants. Careful review of the

 language in RFPs 7–12 and ROGs 9–13 reveals that Plaintiff is not only requesting

 information regarding text messages sent directly by Defendants. [DE 17-2 at 9–13; DE

 17-3 at 9–11]. Plaintiff clearly asks for information regarding text messages that

 Defendants “sent or caused to be sent,” which is clearly relevant to his Section 227(c)

                                               18
USDC IN/ND case 3:20-cv-00353-DRL-MGG document 37 filed 08/02/21 page 19 of 23


 claim. [DE 17-2 at 9–13; DE 17-3 at 9–11] (emphasis added). Moreover, although

 Defendants have claimed that they did not send text messages to Plaintiff directly,

 discovery pertaining to whether they did in fact send solicitous text messages to

 Plaintiff or members of the putative class would bear directly on Plaintiff’s claim. Thus,

 the fact that Plaintiff requests information regarding text messages sent directly to

 Plaintiff or members of the putative class does not, as Defendants suggest, render these

 discovery requests facially overbroad.

        Second, the scope of class related information Plaintiff seeks in RFPs 7–14 and

 ROGs 9–15 is relevant even though it will likely include information regarding

 individuals who do not have a Section 227(c) TCPA claim. At their narrowest, Plaintiff’s

 requests refer to documents relating to individuals who received text messages similar

 to those received by Plaintiff within a 12-month period. [DE 17-2 at 10–11]. These

 requests would necessarily encompass information identifying individuals who had

 given prior consent to receive solicitous text messages from Defendants. Such

 individuals would not have a right of action under Section 227(c) because they would

 not have received a “telephonic solicitation” under the statute. See 47 USC § 227(a)(4);

 47 C.F.R. § 64.1200(f)(15)(i).

        Nevertheless, courts in class-action TCPA cases have consistently held that

 information regarding plaintiffs and putative class members who were called by a

 defendant or by others on a defendant’s behalf, such as outbound call lists and the

 number of calls made to those recipients, are relevant to the numerosity and

 commonality requirements listed in Rule 23. Gebka v. Allstate Corp., No: 19-cv-06662,

                                             19
USDC IN/ND case 3:20-cv-00353-DRL-MGG document 37 filed 08/02/21 page 20 of 23


 2021 WL 825612, at *19 (N.D. Ill. Mar 4, 2021); Thrasher v. CMRE Fin. Servs., No. 14-1540,

 2015 WL 1138469, at *2 (S.D. Cal. Mar. 13, 2015); see also, e.g., Doherty v. Comenity Capital

 Bank & Comenity Bank, No. 16CV1321-H-BGS, 2017 WL 1885677, at *4 (S.D. Cal. May 9,

 2017); Medina v. Enhanced Recovery Co., LLC, No. 15-14342-CIV, 2017 WL 5196093, at *3–4

 (S.D. Fla. Nov. 9, 2017); Gossett v. CMRE Fin. Servs., 142 F. Supp. 3d 1083, 1087 (S.D. Cal.

 2015). Although the requested information here is not precisely a call list, the “pertinent

 question is . . . whether the documents contain information that ‘bears relevant on the

 issue of class certification’.” Gebka, No: 19-cv-06662, at *19 (citing Knutson v. Schwan’s

 Home Serv., No. 12cv964-GPC (DHB), 2013 WL 3746118, at *4 (S.D. Cal. July 15, 2013).

 Thus, the requested text-related information is relevant to class certification in a way

 that is analogous the relevance of call logs in other TCPA class actions. Moreover, text

 messages are analogous to phone calls in other TCPA cases such that the text data

 requested through RFPs 7–14 and ROGs 9–15 is relevant to the Rule 23 numerosity and

 commonality requirements for class certification applicable in this case.

                      ii.     Burden of Producing RFPs 13, 14, & 33 and ROGs 14 & 15

        Although relevance takes on a very broad meaning in the context of discovery, it

 does not automatically translate into discoverability when addressing motions to

 compel. Motorola Sols., Inc. v. Hytera Communs. Corp, 365 F. Supp. 3d 916, 924–25 (N.D.

 Ill. 2019). Discovery requests must also be proportional to the needs of the case

 regardless of relevance. See Fed. R. Civ. P. 26(b)(1). Proportionality is determined by

 considering the importance of the issues at stake in the action, the amount in

 controversy, the parties’ relative access to relevant information, the parties’ resources,

                                              20
USDC IN/ND case 3:20-cv-00353-DRL-MGG document 37 filed 08/02/21 page 21 of 23


 the importance of the discovery in resolving the issues, and whether the burden or

 expense of the proposed discovery outweighs its likely benefit. See Williams v. Angie’s

 List, Inc., No. 1:16-cv-00878-WTL-MJD, 2017 WL 1318419, at *14 (S.D. Ind. Apr. 10, 2017).

 With the burden to demonstrate why a discovery request is improper, the objecting

 party must show the point at which the burden of producing the discovery outweighs

 its benefit. See Flomo v. Bridgestone Ams. Holding, Inc., No. 1:06-cv-00627-DFH-JMA, 2009

 WL 1456736, at *8 (S.D. Ind. May 20 2009). Defendants have not met that burden here.

        Defendants simply present conclusory assertions that the burden of producing

 information responsive to RFPs 13, 14 & 33 and ROGs 14 & 15 would completely

 outweigh any benefit to Plaintiff without any explanation of the nature of the burden of

 production or any comparison to the benefit to Plaintiff. [DE 22 at 10]. The benefit of the

 production of the information sought through RFPs 13 & 14 and ROGs 14 & 15 is

 demonstrated by the fact that it is relevant to the Rule 23 class action certification

 requirements. See Gebka, No: 19-cv-06662, at *6–7; Medina, No. 15-14342-CIV, at *6–7.

 Additionally, the production of the discovery sought in RFP 33 would be beneficial

 insofar at it is relevant Defendants’ affirmative defense that they had received consent

 to contact Plaintiff and members of the putative class. [DE 18 at 24]. As Defendants have

 not met their burden of showing the point at which the burden of producing this

 discovery outweighs its benefit, Defendants’ objections are overruled.

        For the foregoing reasons, Plaintiff is entitled to the class related data he seeks

 through RFPs 7–14 & 33, and ROGs 9–15.



                                              21
USDC IN/ND case 3:20-cv-00353-DRL-MGG document 37 filed 08/02/21 page 22 of 23


              6.     ROGs 2 & 3

        Through ROGs 2 & 3 Plaintiff requests information regarding entities who

 participated in the sending of the relevant text messages. Defendant, however, suggests

 that these requests are overly broad, and that the production of this information would

 be unduly burdensome. Defendants are concerned that the term “participation” is not

 sufficiently defined in ROGs 2 & 3 rendering the requests overbroad. Defendants argue

 that ROGs 2 & 3, as written, demand data that is irrelevant to Plaintiff’s TCPA claim

 and would entail a wide variety of information that would not be manageable to

 produce. [DE 22 at 9; DE 22-1 at 28-29]. Yet Defendants have not outlined the extent to

 which the burden of the production of this information would outweigh its benefit. See

 Flomo, No. 1:06-cv-00627-DFH-JMA, at *8. More importantly, Defendants did not

 respond to Plaintiff’s attempts to meet and confer regarding the discovery disputes.

 Thus, Defendants cannot cry “foul” now when they made no effort to understand

 Plaintiff’s intended scope of the term “participation” before being forced to respond to

 the instant Motion to Compel. Accordingly, Defendants’ objections to producing

 information regarding entities who participated in the sending of the relevant text

 messages sought through ROGs 2 & 3 are overruled. The parties shall confer about the

 definition of the term “participate” for the purposes of Defendants’ production

 responsive to ROGs 2 & 3.

 III.   CONCLUSION

        For the reasons discussed above, the court GRANTS IN PART and DENIES IN

 PART Plaintiff’s Motion to Compel [DE 17]. Consistent with this Opinion and Order,

                                            22
USDC IN/ND case 3:20-cv-00353-DRL-MGG document 37 filed 08/02/21 page 23 of 23


 the parties are ORDERED to confer to discuss Defendants’ specific objections to

 discovery requests. Defendants are also ORDERED to

             •   produce information responsive to RFPs 5, 7–15, 18, 23, 26–27 & 33 and

                 ROGs 2–3, 5, 9–15 instanter but no later than August 31, 2021; and

             •   Meet and confer to discuss any remaining lack of clarity as to RFPs 26 &

                 27 and ROGs 2 & 3, to the extent necessary, before producing information

                 responsive to these discovery requests.

 After good faith meet and confer efforts by all relevant parties, additional Rule 37

 motions will be entertained, only as needed, consistent with the terms of this Opinion

 and Order. Notably, Defendants’ production in response to ROGs 4, 18–19 and RFP 4 is

 complete.

        Lastly, the parties are REMINDED that supplementation of all discovery

 responses is due every six week until trial pursuant to Fed. R. Civ. P. 26(e) and this

 Court’s Rule 16(b) Scheduling Order [DE 13 at 2].

        SO ORDERED this 2nd day of August 2021.


                                                   s/Michael G. Gotsch, Sr.
                                                   Michael G. Gotsch, Sr.
                                                   United States Magistrate Judge




                                              23
